Citation Nr: 0921629	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervicitis.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2007, the Board determined that new and material 
evidence had not been submitted to reopen the Veteran's 
claims of entitlement to service connection for a left foot 
injury, a left ankle injury, a right knee injury, a low back 
disability and cervicitis.  The Board also denied service 
connection for microhematuria and for cervical cancer.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court granted a 
joint motion for partial remand, vacating the Board's April 
2007 decision with regard to the determinations that no new 
and material evidence had been submitted to reopen the 
Veteran's claims for a left foot injury, a left ankle injury, 
a right knee injury, a low back injury and cervicitis.  Those 
issues were remanded for additional proceedings.  The Court 
also noted that the Veteran no longer wished to pursue the 
claims of entitlement to service connection for cervical 
cancer and microhematuria and that those claims were 
considered abandoned.  As such, the April 2007 Board decision 
denying service connection for cervical cancer and for 
hematuria remain intact and those issues are no longer in 
appellate status.

As explained in more detail below, the Board grants the 
Veteran's applications to reopen the previously denied claims 
of entitlement to service connection for residuals of a left 
foot injury, left ankle injury, right knee injury, a low back 
disability and cervicitis.  The reopened claims require 
additional development and are the subject of the remand 
appended to this decision.  The issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a left foot injury, left ankle injury, right 
knee injury, a low back disability and cervicitis in a 
December 1976 rating decision; the Veteran did not appeal 
this rating decision.

2.  Evidence added to the record since the RO's December 1976 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the 
Veteran's claims of entitlement to service connection for 
residuals of a left foot injury, left ankle injury, right 
knee injury, a low back disability and cervicitis.


CONCLUSIONS OF LAW

New and material evidence has been received since the 
December 1976 RO decision, and thus the claims for service 
connection for residuals of a left foot injury, left ankle 
injury, right knee injury, a low back disability and 
cervicitis are reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

As discussed in more detail below, sufficient evidence is of 
record to reopen the Veteran's claims for service connection 
for residuals of a left foot injury, left ankle injury, right 
knee injury, a low back disability and cervicitis.  
Therefore, no further development is needed with respect to 
these claims.

Analysis

In a December 1976 rating decision, the RO denied service 
connection for residuals of a left foot injury, left ankle 
injury, right knee injury, a low back disability and 
cervicitis.  The Veteran did not file a timely appeal and 
that rating decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

The present claims were initiated by the Veteran in June 
2004.  Under 38 C.F.R. § 3.156(a), "new evidence" is 
existing evidence not previously submitted; "material 
evidence" is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Furthermore, new and material evidence is "neither 
cumulative nor redundant" of evidence of record at the time 
of the last prior final denial, and must "raise a reasonable 
possibility of substantiating the claim."  38 C.F.R. § 
3.156(a).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The Joint Motion specified that in its April 2007 decision, 
the Board did not provide adequate reasons and bases for its 
determination that no new and material evidence had been 
submitted to reopen the Veteran's claim for a left foot 
injury, a left ankle injury, a right knee injury, a low back 
disability and cervicitis.  Specifically, it was noted that 
the Board did not adequately discuss and consider all the 
evidence in light of the basis of the RO's prior denial in 
December 1976.  

The Veteran was denied service connection for a left foot 
injury, a left ankle injury, a right knee injury, a low back 
disability and cervicitis in December 1976 because the 
evidence at that time failed to show that the Veteran then 
had any residual disorders of the left foot, left ankle, 
right knee, lumbar spine and cervix which was etiologically 
related to active service.  The evidence included the 
Veteran's service treatment records and an October 1976 VA 
examination report.  The service treatment records showed 
complaints by the Veteran of right knee, left ankle, left 
foot and low back pain.  The service treatment records also 
showed that the Veteran had many gynecological complaints 
upon entry into service.  On VA examination in October 1976, 
cervicitis by history was found with no X-ray abnormalities 
of the left ankle, right knee or lumbar spine.      

The evidence added to the record since the December 1976 
rating decision consists of additional private treatment 
records, written statements and hearing testimony in 
September 2005.  

An April 1988 treatment record from USAF Hospital Kirkland 
revealed a left tender cuboid joint and a tender right knee.  

In a June 2003 treatment record from Lovelace Health Systems, 
the Veteran complained of pain along the lateral aspect of 
the tibia from the knees through the ankles.

Other treatment reports dated in 2003 from Lovelace Health 
System shows complaints of back and hip pain.  It was felt 
that the Veteran's problems were primarily spinal stenosis 
and possibly some left hip bursitis.  An October 2003 
treatment record shows a diagnosis of left trochanteric 
bursitis.   

In an August 2003 treatment record from Lovelace Health 
Systems the Veteran was diagnosed as having degenerative 
joint disease of the knees. Subsequent treatment records 
dated in 2004 show that the Veteran reported an old knee 
injury dating back to 1974 when she stepped in a gopher hole.  
She stated that she had intermittent problems with the right 
knee but has been told in the past that there was nothing 
wrong.  X-rays of the right knee showed minimal 
osteoarthritis.  The impression was possible degenerative 
medical meniscus tear of the right knee.  An MRI was negative 
for a medial meniscus tear but it did show chondromalacia 
patellae and possible hemangioma in the distal femur.  

The Veteran has also submitted written statements and 
provided hearing testimony in support of her claims.  With 
regard to her left foot, she claims that she injured her foot 
during service while jumping in a ditch.  She reported that 
she injured the knee while doing jumping jacks and that she 
injured her back while she was going through an obstacle 
course in boot camp.  As for her cervicitis claim, she 
reported that she has experienced symptoms since service and 
that she has flare-ups about every three to four months since 
service.  

The Board finds that this evidence is new in that it shows 
current diagnoses of right knee and low back disabilities.  
Furthermore, the private treatment records also show that the 
Veteran has received treatment for left foot and left ankle 
pain.  With regard to the cervicitis claim, the veteran has 
reported that she has experienced symptoms since service.  
Moreover, this evidence is material in that it raises a 
question of whether the Veteran's disorders of the left foot, 
left ankle, right knee, low back and cervicitis may have had 
their onset during service.  The new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims of service 
connection for residuals of a left foot injury, left ankle 
injury, right knee injury, a low back disability and 
cervicitis.  38 C.F.R. § 3.303.  Accordingly, the claims for 
service connection for residuals of a left foot injury, left 
ankle injury, right knee injury, a low back disability and 
cervicitis are reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a left foot 
injury.

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a left ankle 
injury.

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a right knee 
injury.

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disability.

New and material evidence has been submitted to reopen the 
claim for service connection for cervicitis.


REMAND

The Board has determined that new and material evidence has 
been presented to reopen the Veteran's claims of service 
connection for residuals of a left foot injury, left ankle 
injury, right knee injury, a low back disability and 
cervicitis.  The ultimate credibility or weight to be given 
the new evidence was presumed for the purpose of reopening 
the claim, but must now be determined as a question of fact.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The service treatment records showed complaints by the 
Veteran of right knee, left ankle, left foot and low back 
pain.  The service treatment records also showed that the 
Veteran had many gynecological complaints upon entry into 
service.  Post-service medical treatment records show 
treatment for disorders of the left foot, left ankle, right 
knee and low back.  Furthermore with regard to cervicitis, 
the veteran has testified that she has experienced symptoms 
since service, with recurrent outbreaks of the cervicitis 
every three to four months.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  The threshold for 
finding a link between current disability and service is low.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A VA examination is needed so that an examiner can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to the relationship between 
any current disability of the left foot, left ankle, right 
knee, low back and cervicitis and service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently present disability of the 
left foot, left ankle, right knee and low 
back.  The claims folder must be made 
available to the examiner.  Any indicated 
studies should be performed.  Based upon 
the claims folder review and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
disability of the left foot, left ankle, 
right knee and low back is related to the 
Veteran's military service. 

2.  The Veteran should be afforded a VA 
gynecological examination to determine the 
etiology of any currently present 
cervicitis.  The claims folder must be 
made available to the examiner.  Any 
indicated studies should be performed.  
Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that cervicitis is 
related to the Veteran's military service.

3.  Following any additional indicated 
development, the issues on appeal should 
be readjudicated.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and her attorney should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


